Citation Nr: 0834082	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-37 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for loss of sleep 
associated with bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has unverified active service from February 1985 
to August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
bilateral tinnitus, and loss of sleep associated with 
bilateral tinnitus.

In May 2007, the veteran requested that his claims file be 
transferred from the RO in Denver, Colorado to the RO in 
North Little Rock, Arkansas.  Records indicate that 
jurisdiction of the veteran's claims file was properly 
transferred.  

In December 2007, the veteran testified before the Board at a 
hearing that was held at the RO in North Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to the 
veteran's period of service and did not first manifest within 
one year of separation from service.

2.  Bilateral tinnitus is not attributable to the veteran's 
period of service and did not first manifest within one year 
of separation from service.

3.  Loss of sleep associated with bilateral tinnitus is not 
attributable to the veteran's period of service and did not 
first manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
1132, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A.              §§ 1131, 
1132, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R.     §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).

3.  Loss of sleep associated with bilateral tinnitus was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1131, 1132, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:         (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In August 2005, before the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  In April 2006 the 
veteran was notified that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in November 2005 
and a specific opinion as to his claim was obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within one year following 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that his bilateral hearing loss, 
bilateral tinnitus, and loss of sleep associated with 
bilateral tinnitus are related to his period of active 
service.  The veteran stated that he was exposed to acoustic 
trauma in service as a result of his assigned duties as an 
infantryman, and that he did not have appropriate ear 
protection.  The veteran stated that in 1986 he was inside a 
closet-sized cement bunker and three dummy grenades were 
thrown in and exploded.  The veteran stated that he 
experienced bilateral hearing loss and bilateral tinnitus and 
ever since the 1986 explosion.  No significant exposure to 
any noise hazards in the veteran's post-service employment or 
recreational activities have been reported.

While the veteran's service treatment records indicate 
significant medical care in domestic military facilities as 
well as in Berlin, Germany and Frankfurt, Germany, his 
service treatment records are silent for any complaint, 
treatment, or diagnosis of bilateral hearing loss, bilateral 
tinnitus, or loss of sleep associated with tinnitus in 
service.  

Record of the veteran's October 1984 examination conducted 
for the purpose of entry into service reveals that the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 5, 5, 0, 0, 5 and for the right ear were 10, 5, 0, 5, 15 
both measured at 500, 1000, 2000, 3,000, and 4,000 Hertz, 
respectively.  At the time of the examination the veteran did 
not report symptomology of tinnitus.  Further, no abnormality 
as to the ears, including the eardrums, was indicated.

The veteran's service treatment records contain an undated 
examination during which the veteran's hearing acuity was 
tested.  Indicia such as the veteran's grade and component or 
position, total years in government service, organization 
unit, and notation of stress fracture, reveal information 
that is congruent with the veteran's personnel records at the 
time of his discharge, specifically his DD 214.  Thus, it 
appears that this examination was conducted in preparation 
for the veteran's separation from service.  At the time of 
this examination, the veteran's pure tone thresholds, in 
decibels, for the left ear were 15, 5, 0, 10, 10 and for the 
right ear were 10, 5, 0, 0, 15 both measured at 500, 1000, 
2000, 3,000, and 4,000  Hertz, respectively.  At the time of 
the examination, the veteran did not report symptomology of 
tinnitus.  Further, no abnormality as to the ears, including 
the eardrums, was indicated.

A Report of Medical History dated in April 1986, four months 
prior to the veteran's separation from service, is negative 
for the specific issues of ear trouble or hearing loss as to 
either ear, and negative for any illness or injury other than 
those already noted.  

An undated notation included in the veteran's 1985 
Immunization Record indicates that at some point during 1985, 
the veteran was issued earplugs, specifically, earplug, 
regular (T), orange.   

Thus, there is no record of hearing loss as to either ear, as 
defined by VA, during the veteran's period of service.  Also, 
there is no record of bilateral tinnitus or loss of sleep 
associated with bilateral tinnitus during the veteran's 
period of service.  

On VA audiological evaluation in November 2005, the 
audiologist reported that the veteran had normal hearing 
sensitivity.  Specifically, the veteran's pure tone 
thresholds, in decibels, for the left ear were 20, 20, 15, 
15, 10, and for the right ear were 20, 15, 15, 10, 35, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The veteran's speech recognition ability was 
96 percent, bilaterally. At the time of the examination, the 
veteran reported a sudden decrease in hearing acuity, 
bilaterally, and a daily high-pitched ringing, bilaterally, 
that started at the time of the explosion in 1986.  Records 
indicate that the audiologist had the opportunity to review 
the veteran's claim file to include his service treatment 
records.  The audiologist did not render an opinion as to a 
possible relationship between the veteran's claimed bilateral 
hearing loss and his period of service because the veteran, 
at that time, did not have a diagnosis of hearing loss as to 
either ear.  The examiner also noted the veteran's hearing 
thresholds did not meet the criteria for disability under VA 
regulations.  The audiologist did, however, opine as to the 
possible relationship between the veteran's current bilateral 
tinnitus and his period of service.  The audiologist stated 
that it is less likely as not that the veteran's current 
bilateral tinnitus is related to his period of service.  The 
rationale provided for the audiologist's opinion was that 
there was no indication of bilateral tinnitus during the 
veteran's period of service.  

The first clinical evidence demonstrating hearing loss as to 
either ear is dated in February 2006, twenty years after the 
veteran's period of service.  At that time, the veteran 
reported that he had difficulty hearing conversations in 
general, and that his bilateral tinnitus affected his ability 
to concentrate and sleep.  Records indicate that the veteran 
reported a sudden decrease in hearing, bilaterally, and a 
sudden onset of severe tinnitus, bilaterally, subsequent to 
the explosion he experienced in 1986.  At the time of the 
February 2006 audiology consultation, the veteran was 
diagnosed with normal hearing in the left ear and a mild 
sensorineural hearing loss in the right ear.  Specifically, 
the veteran's pure tone thresholds, in decibels, for the left 
ear were 25, 25, 25, 20, 15, and for the right ear were 30, 
30, 25, 20, 40, both measured at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  The veteran's speech recognition 
ability for the veteran's left ear was 88 percent, and 100 
percent for the right ear.  Hearing aid amplification was 
recommended for the veteran's right ear, and a tinnitus 
masker was recommended for the veteran's left ear.  It 
appears that the audiologist did not have the opportunity to 
review the veteran's claim file to include his service 
treatment records.  At the time of the audiology 
consultation, the audiologist opined that the veteran's 
current bilateral tinnitus was most likely caused by the 
acoustical trauma he experienced in the 1986 explosion.  A 
rationale for the audiologist's opinion was not provided.  
The audiologist, at that time, did not opine as to a possible 
relationship between the veteran's current unilateral hearing 
loss and his period of service.

The Board notes that the same audiologist that conducted the 
above-described audiological consultation submitted an 
additional statement dated in January 2007, on behalf of the 
veteran.  The audiologist stated that she had the opportunity 
to review the veteran's service treatment records containing 
the two instances of hearing acuity measurement.  She stated 
that her opinion remained unchanged, however, at this time, 
the audiologist included the veteran's current unilateral 
hearing loss in her opinion.  She noted that it was more 
likely than not that the veteran's unilateral hearing loss 
and bilateral tinnitus were related to his period of service.  
A rationale for the audiologist's opinion was not provided.  

The Board is responsible for assessing the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  The probative value of medical 
opinion evidence is based upon the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

While the audiologist that rendered the February 2006 and 
January 2007 opinions as to the relationship between the 
veteran's hearing loss and bilateral tinnitus and his period 
of service indicated that she had reviewed the veteran's 
service treatment records containing the two instances of 
hearing acuity measurement, she did not indicate that she had 
reviewed the veteran's entire claims file, to include the 
balance of his service treatment records that are silent as 
to any condition related to the ear or hearing acuity.  In 
her February 2006 statement, the audiologist stated that 
because of the veteran's oral history and current audiometric 
findings, his current bilateral tinnitus was most likely 
caused by his period of service.  It appears that in 
concluding that there exists a relationship between the 
veteran's current bilateral tinnitus and his period of 
service, the audiologist relied upon the veteran's history as 
to the 1986 explosion and sudden onset of bilateral tinnitus.  
Thus, the audiologist did not rely upon any objective 
clinical evidence, or the absence thereof, in her conclusion.

In her January 2007 statement, the audiologist stated that 
because of the results of the two instances of hearing acuity 
measurement within the veteran's service treatment records, 
her conclusions presented in February 2006 remain the same.  
Here, the audiologist did rely upon objective clinical 
evidence, the two instances of hearing acuity measurement, in 
concluding that there exists a relationship between the 
veteran's current unilateral hearing loss and bilateral 
tinnitus and his period of service.  However, the audiologist 
did not provide a rationale for her conclusion that evidence 
of normal hearing in service indicated, to her, a 
relationship to the veteran's current unilateral hearing loss 
and bilateral tinnitus.

Significantly, as discussed above, the veteran's service 
treatment records indicate that there were no abnormalities 
of the ear, including eardrums, or symptomology of bilateral 
hearing loss or bilateral tinnitus.  As there is no evidence 
of complaint, symptomology, treatment, or diagnoses of any 
condition related to the ear or hearing acuity, the opinion 
of the audiologist relating the veteran's current unilateral 
hearing loss and bilateral tinnitus to his period of service 
carries little probative value.  

The Board notes that in the course of the veteran's November 
2005 VA audiological evaluation and his February 2006 
audiological consultation, he reported that he experienced a 
sudden onset of bilateral hearing loss and bilateral tinnitus 
subsequent to the 1986 explosion.  In a statement attached to 
his February 2006 Notice of Disagreement and in his testimony 
provided to the Board during his December 2007 hearing, the 
veteran stated that he sought treatment for bilateral hearing 
loss and bilateral tinnitus at the battalion level at the 
time that they occurred, and then at a hospital in Berlin at 
some point after they occurred.  The veteran stated that he 
was told by examiners that there was nothing that could be 
done for his sudden bilateral hearing loss and bilateral 
tinnitus.  This statement, however, does not explain the 
absence of the veteran's complaint of sudden bilateral 
hearing loss and bilateral tinnitus in his service treatment 
records.  The veteran received a significant amount of 
medical treatment during his eighteen months in service, and 
there is no evidence of an onset of sudden bilateral hearing 
loss or bilateral tinnitus. 

The Board further notes that other than the notation in the 
February 2006 audiological consultation that the veteran 
reported that his bilateral tinnitus affected his 
concentration and sleep, no evidence or medical opinions have 
been offered to establish a relationship between the 
veteran's current loss of sleep associated with bilateral 
tinnitus to his period of service.  If service connection is 
not established for the veteran's current bilateral tinnitus, 
then service connection may not be established for his 
current loss of sleep due to same. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
there is no probative evidence establishing a medical nexus 
between the veteran's period of service and his claimed 
bilateral hearing loss, bilateral tinnitus, and loss of sleep 
associated with bilateral tinnitus, service connection for 
those conditions is not warranted.

The Board has considered the veteran's assertions that his 
claimed bilateral hearing loss, bilateral tinnitus, and loss 
of sleep associated with bilateral tinnitus are related to 
his service, specifically that an explosion in 1986 caused 
the sudden onset of bilateral hearing loss and tinnitus.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, to the extent that the veteran 
ascribes his claimed bilateral hearing loss, bilateral 
tinnitus, and loss of sleep associated with bilateral 
tinnitus to exposure to noise in service and not to any other 
etiology, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that the veteran's claimed bilateral hearing loss, 
bilateral tinnitus, and loss of sleep associated with 
bilateral tinnitus began in service or that these conditions 
were manifest within one year of separation from his period 
of service.  Service connection is not warranted on a 
presumptive basis because the veteran's claimed bilateral 
hearing loss, bilateral tinnitus, and loss of sleep 
associated with bilateral tinnitus did not manifest within 
one year of separation.  

Additionally, service connection is not warranted on a direct 
basis.  In this case there was no chronic ear disability 
shown during his period of service, and no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that approximately twenty 
years after separation from service, the veteran has been 
diagnosed with a mild sensorineural hearing loss of the right 
ear and bilateral tinnitus.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim).  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, the evidence does not show 
that the veteran's left ear hearing loss meets the 
requirements of 38 C.F.R. § 3.385.  Furthermore, because the 
veteran's service medical records showed no ear injury or 
disease and there is no competent evidence demonstrating that 
the veteran's claimed bilateral hearing loss, bilateral 
tinnitus, and loss of sleep associated with bilateral 
tinnitus are related to his period of service, service 
connection for these conditions is not warranted. 

As the preponderance of the evidence is against the veteran's 
claims of service connection for bilateral hearing loss, 
bilateral tinnitus, and loss of sleep associated with 
bilateral tinnitus, the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
unilateral hearing loss, bilateral tinnitus, and loss of 
sleep associated with bilateral tinnitus, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for loss of sleep associated with 
bilateral tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


